         CASE 0:21-cv-01682-PAM-LIB Doc. 7 Filed 09/13/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Deonte Bell,                                              Civ. No. 21-1682 (PAM/LIB)

                             Petitioner,

 v.                                                                             ORDER


 B. Birkholz and Michael Carvajal,

                             Respondents.


       This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Leo I. Brisbois dated August 18, 2021. (Docket No. 6.)

The R&R recommends that Petitioner Deonte Bell’s Petition for habeas-corpus relief be

dismissed without prejudice for failure to prosecute. No party objected to the R&R, and

the time to do so has passed. D. Minn. L.R. 72.2(b)(1).

       This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.
           CASE 0:21-cv-01682-PAM-LIB Doc. 7 Filed 09/13/21 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

      1.      The R&R (Docket No. 6) is ADOPTED; and

      2.      The Petition (Docket No. 1) is DISMISSED without prejudice under Fed.

              R. Civ. P. 41(b) for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Monday, September 13, 2021
                                           s/ Paul A. Magnuson
                                           Paul A. Magnuson
                                           United States District Court Judge




                                              2
